MEMORANDUM OPINION
                                           No. 04-11-00406-CV

                              IN RE Michael DOTY and Cristina DOTY

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: June 29, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 13, 2011, relator filed a petition for writ of mandamus. The court has considered

relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                    PER CURIAM




1
 This proceeding arises out of Cause No. 2011-CI-01693, styled John T. Schnautz v. Michael Doty and Cristina
Doty, pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.
However, the order complained of was signed by the Honorable Barbara Hanson Nellermoe, presiding judge of the
45th Judicial District Court, Bexar County, Texas.